Case 2:19-cv-02848-VBF-PVC Document 26 Filed 06/17/20 Page 1 of 2 Page ID #:1105




   1
   2
   3
   4
   5
   6
   7
   8                          UNITED STATES DISTRICT COURT
   9                         CENTRAL DISTRICT OF CALIFORNIA
  10                               WESTERN DIVISION
  11
  12    David M. Troidl,                       )      Case No. CV 19-2848 VBF (PVC)
                                               )
  13                 Plaintiff.                )      ORDER AWARDING EAJA
  14                                           )      FEES
  15                 vs.                       )
  16                                           )
        Andrew Saul,                           )
  17    Commissioner of Social Security,       )
  18
                     Defendant.
  19
  20
  21          Based upon the parties’ Stipulation for Award of EAJA Fees Pursuant to the
  22
        Equal Access to Justice Act 28 U.S.C. §2412(d) (“Stipulation”),
  23
  24          IT IS ORDERED that EAJA fees are awarded in the amount of $7,500.00,
  25    subject to the terms of the Stipulation. IT IS ORDERED that EAJA fees are awarded
  26
        to Plaintiff in the amount of $7,500.00, subject to any federal debt owed by the
  27
  28    Plaintiff. If the Department of the Treasury determines that Plaintiff does not owe a
Case 2:19-cv-02848-VBF-PVC Document 26 Filed 06/17/20 Page 2 of 2 Page ID #:1106




   1    federal debt, the government shall cause the payment of fees be made directly to
   2
        Eddy Pierre Pierre and/or Pierre Pierre Law, P.C., pursuant to the Assignment
   3
   4
        executed by Plaintiff. Any payments made shall be delivered to Plaintiff’s counsel.

   5
   6
   7    Dated: June 17, 2020                     _________________________________
                                                 HON. VALERIE BAKER FAIRBANK
   8
                                                 United States District Judge
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28



                                                2
